JENNINGS, J.
Respondents, Alice Walters and Daniel E. Walters, have moved this court to dismiss the appeal herein for failure of appellants to file a transcript or bill of exceptions within the prescribed time. In support of the motion the certificate of the comity clerk, as required by Rule XI of the Rules for the Supreme Court and District Courts of Appeal, has been filed. There is no contradiction of the facts stated in the certificate.  It appears therefrom that notice of appeal was filed on July 26, 1932, and *227an amended notice of appeal was filed on August 12, 1932; that no request for preparation of a transcript has been filed; that no transcript has been filed; that no bill of exceptions has been filed; that on March 22, 1935, all proceedings for the settlement of a proposed bill of exceptions theretofore filed in the trial court were terminated and dismissed by order of said court. The showing thus made is ample and the motion must be granted.
The appeal is accordingly dismissed.
Barnard, P. J., and Marks, J., concurred.